CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends UNAUDITED (THOUSANDS, EXCEPT RATIOS) Earnings from continuing operations $ Equity (income) loss and dividends from investees ) ) Income tax expense Earnings from continuing operations before income taxes $ Fixed charges: Interest, long-term debt $ Interest, other (including interest on short-term debt) Amortization of debt expense, premium, net Portion of rentals representative of an interest factor Interest of capitalized lease - - - Total fixed charges $ Earnings from continuing operations before income taxes $ Plus:total fixed charges from above Plus:amortization of capitalized interest Earnings from continuing operations before income taxes and fixed charges $ Ratio of earnings to fixed charges X X X X X Total fixed charges from above $ Preferred stock dividends 72 50 55 Total fixed charges and preferred stock dividends $ Ratio of earnings to combined fixed charges and preferred stock dividends X X X X X
